Title: To James Madison from Maury & Latham, 2 October 1821
From: Maury & Latham
To: Madison, James


                
                    
                        Sir,
                        Liverpool 2 Octor 1821
                    
                    Enclosed we beg to hand you the valuations of your Tobacco ⅌ Glide—also the account of some which have been sold—to which we may add No. 14 @ 4¾ d.
                    The Tobacco is certainly good, but our manufacturers run now entirely upon long leafed perfect in the points &c; for such we are getting 7½ & the writer knows that your land will produce as fine as Mr Rives in Nelson.
                    We would recommend your planting in future the Big Frederick or some large description for really this parcel sells below its intrinsic value from prejudice.
                    Your Bill for £250 has appeared & met due honor.
                    We are now holding your Tobacco for ¼ d advance owing to the loss of a Cargo off our Port.
                    We think there is no prospect for our Ports opening to Flour now & would advise your selling in preference to holding.
                    We have sent you the annexed circular merely supposing that the view of our operations in your great Staples might afford you some amusement. We have the honor to be Sir Your most obedient servant[s]
                    
                        Maury & Latham⅌ William Maury
                    
                    
                        4 Octr. Tobacco has rather advanced & we sold 1 Hhd No. 13 @ 4¾. We hold the remaind[e]r at that price.
                    
                
                
                
                    [Enclosure]
                    
                        28 Sept. 1821
                    
                    Weights & Valuations of JM 14 Hhds of Tobacco P Glide on a/c of Mr. Madison.
                     
                        
                            Value
                            No.
                            Cwt
                            yrs
                            ℔s 
                            
                            
                        
                        
                            3¾ d
                            1
                            11
                            3
                            26
                            }
                            ordinary quality, rough & strong
                        
                        
                            "
                            6
                            11
                            1
                            22
                            
                        
                        
                            "
                            10
                            11
                            3
                            7
                           
                        
                        
                            
                            12
                            12
                            2
                            1
                            
                        
                        
                            "
                            13
                            11
                            
                            "
                        
                        
                            4¼
                            11
                            11
                            3
                            16
                            
                            rather better
                        
                        
                            4¼ to 4½
                            4
                            12
                            3
                            6
                            
                            strong useful leaf, rather soft
                        
                        
                            4¾
                            8
                            12
                            "
                            12
                            }
                            ditto, & a little better
                        
                        
                            "
                            9
                            13
                            "
                            16
                            
                        
                        
                            
                            3
                            12
                            1
                            21
                            
                            
                        
                        
                            
                            2
                            11
                            3
                            2
                            
                            sold at 5d
                        
                        
                            
                            5
                            10
                            1
                            26
                            
                            sold at 4¾
                        
                        
                            
                            7
                            11
                            2
                            "
                            
                            sold at 4¼
                        
                        
                            4¾ d
                            14
                            10
                            3
                            7
                            
                            good planter’s stem’d
                        
                        
                            
                            165.2.25 Total Landing weight or
                            18,561 lb.
                        
                        
                            
                            Shrinkage 17 lb.p hhd
                            238   "
                        
                        
                            
                            Nett Sale weight
                            18,323   "
                        
                    
                
            